Non-Art Rejection
1.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,062,265.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

Art Rejection
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, U.S. Pat. Appl. Pub. No. 2020/0320894, in view of Barakat, U.S. Pat. No. 10,740,823.
	Per claim 1, Davidson discloses a life plan management (LPM) computing device comprising at least one processor in communication with at least one memory device (par 0030), the LPM computing device in communication with a consumer computing device and a producer computing device, the at least one processor programmed to:
a) receiving from the consumer computing device associated with a consumer/user, a request from the consumer for generating an interactive life plan including at least one goal, e.g., initial goal inquiry (see par 0085, 0108); 
b) transmit to the consumer computing device executable instructions to cause a plurality of goal icons to be displayed on the consumer computing device, e.g., payoff plan for different types of debt (par 0109);
c) in response to receive user input from the client computing device, the user input including at least one goal icon selected by the consumer, determine at least one goal associated with the selected at least one goal icon, i.e., selecting specific type of debt (par 0109);
d) determine a producer (financial planner) associated with the goal, e.g., trigger a recommendation that user/consumer to contact a financial planner (see par 0112).
	Davidson does not teach receiving consumer spending data, analyzing the spending data to determine a planned consumer action that will negatively impact a likelihood of the consumer fulfilling the at least one goal and generating an alert including the planned consumer action to be displayed on the consumer computing device. However, Barakat discloses a consumer financial monitoring system configured to receive consumer spending data (see Barakat, col 7, ln 54 – col 8, ln 3), determine a planned consumer action that will negatively impact a likelihood of the consumer fulfilling at least one goal, and generate an alert including the planed consumer action to be displayed on the consumer computing device (see Barakat, col 8, ln 36-57 and col 9, ln 48-64).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Davidson with Barakat teaching because it would have enabled monitoring consumer speeding to further help the consumer to achieve his/her financial goal (see Barakat, col 9, ln 48-64).

	Per claim 3, Davidson teaches receiving a second input from the consumer via the consumer device including a user selection of a second goal icon/item, determining the selected goal associated with the second goal icon/item by looking up user profile data stored in the memory in and adjusting the life plan based on the selected goal, i.e., reprocess data (see pars 0087, 0113).
	Per claim 4, Davidson teaches determining a plurality of steps associated with each goal in the life plan and storing the steps in the life plan, i.e., as a sub-decision tree (see par 0103-0105).
	Per claim 5, Davidson teaches determining a current status for the consumer for completing each goal in the life plan, e.g., display a new milestone (see par 0088).
Per claims 6, Davidson teaches receiving signals indicating that the consumer has completed the step, determining that the consumer has completed the step and causing a notification to be displayed that the consumer has completed the step (see par 0089).
Per claim 7, Davidson teaches receiving user input indicating priority of the first and second goals and causing display of one or more steps of the first goal in relation to the steps of the second goal based on the priority (see par 0114 and figs 7-8).
	Per claims 8-9, Davidson teaches enabling the consumer to access one or more producers (financial planners) via a link (window) displayed on the consumer computing device (see par 0111).

Per claim 11, Barakat also teaches analyzing the spending data to determine a suggested consumer action that will increase likelihood of the consumer fulfilling the goal and generating a message/alert to be displayed on the consumer computing device, e.g., displaying a suggested spending level that would have a positive impact to the financial goal (see Barakat, col 21, ln 1-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Davison with Barakat teaching of providing a suggestion to the consumer based on analysis of spending data because it would have helped the consumer to fulfill the financial goal (see Barakat, col 21, ln 1-9).
Per claim 12, Davidson teaches causing recommendation to be displayed on the client computing device to assist the consumer to achieve at least one goal of the life plan, i.e., a check list (see par 0114 and fig. 7).
	Claims 13-20 are similar in scope as that of claims 1-12 and hence are rejected for the same rationale set forth for claims 1-12 above.


Response to Amendment
4.	Applicant’s arguments filed February 2, 2022 with respect to claims 1-20 have been fully considered but are deemed moot in view of new ground of rejection set forth above.
Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
2/10/22